Citation Nr: 0411277	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  95-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had a period of honorable active service from 
September 1972 to June 1974, and a period of other than honorable 
service from June 1974 to May 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which, among other things, declined to find that new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for a back 
injury.  The Board first considered the veteran's claim in June 
2002 and found that new and material evidence sufficient to reopen 
the claim had been submitted, but additional development was 
required in order to adjudicate the reopened claim of entitlement 
to service connection for the residuals of a back injury.  As 
such, the Board undertook development of that claim pursuant to 
development authority granted in 67 Fed. Reg. 3099 (Jan. 23, 2002) 
and codified at 38 C.F.R. Section 19.9.  Since that time, however, 
portions of 38 C.F.R. Section 19.9 have been invalidated by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit).  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Consequently, the Board remanded the veteran's claim on 
appeal in July 2003 for the completion of all requested 
development and review of the claim by the Veterans Benefits 
Administration to ensure that the veteran is afforded his "one 
review on appeal to the Secretary" should the claim continue to be 
denied.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, supra.  The veteran's appeal is now properly returned to 
the Board for further consideration as all requested development 
has been completed and the claim on appeal remains denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran was treated for acute lumbosacral pain during his 
period of honorable service.  A chronic low back disability was 
not found upon separation from service.

3.  The veteran currently has a disc bulge at the L4-L5 level of 
his lumbar spine with prominence to the right causing 
neuroforminal stenosis.

4.  There is no medical evidence linking the veteran's current low 
back disability to his inservice injury.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, the 
official history of each organization in which the veteran served, 
the veteran's military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere 
fact of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by continuity 
of symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The evidence of record shows that the veteran presented for 
medical treatment during service in January 1974, stating that he 
had been experiencing low back pain for two months with no 
radiation.  He was found to have paraspinous muscle spasms and was 
treated with bed rest, therapy and medication for approximately 
three weeks.  The veteran was then released to duty in 
satisfactory condition with an additional one-week convalescent 
leave.  The discharge diagnosis was acute lumbosacral pain and 
there is no other evidence of back pain and/or spasm in the 
veteran's service medical records dated through both his period of 
honorable service and his period of other than honorable service 
ending in May 1980.

The veteran first sought entitlement to service connection for a 
back injury as well as for other claimed disabilities upon his 
discharge in May 1980, but he did not submit any evidence of a 
chronic back disability and that claim was denied.  The first 
post-service medical record indicating that the veteran had low 
back pain is dated in October 1990.  That record reflects 
hospitalization for schizophrenia with chronic low back pain 
listed as an Axis III diagnosis.  There is, however, no evidence 
of the veteran's back pain being treated at that time.

In August 1993, the veteran underwent VA examination and 
complained of low back pain since falling during service with an 
increase in symptoms following an automobile accident eight or 
nine years prior to the examination.  He was found to have slight 
limitation of motion due to pain and discomfort in the lumbosacral 
area, but x-rays of the lumbosacral spine were deemed to be 
normal.  As such, a diagnostic impression of history and findings 
of residuals of trauma to the lumbosacral area was rendered.

VA treatment records dated in May 1994 show complaints of back 
pain since a 1970 injury and findings of tenderness in the lower 
back with a negative straight leg raise test bilaterally.  X-rays 
performed at that time were also normal and a diagnostic 
impression of chronic pain was rendered.  Treatment records do not 
show any other complaints of back pain nor treatment for a chronic 
low back disability.  The majority of the veteran's post-service 
treatment records reflect psychiatric treatment for a diagnosis of 
schizophrenia.

The veteran appeared before an RO hearing officer in April 1996 
and testified that he first injured his back during service when 
he fell and landed on his back, that he was rushed to the hospital 
at that time, and that he had experienced back pain since that 
time.  He stated that he did not injure his back subsequent to the 
initial injury during service and that he had not been in a motor 
vehicle accident following service in which he injured his back.  
The veteran testified that he had been treated at the VA Medical 
Center in Dallas, Texas, since his discharge from service in 1980, 
and that he was prescribed Motrin for pain.

The veteran underwent VA examination in December 2002 and the 
examiner performed a complete review of the claims folder at that 
time.  It was noted that the veteran moved about with difficulty 
and had a limited range of motion in his lower back, but an 
opinion as to current disability and etiology thereof was deferred 
pending further testing.  In June 2003, following a May 2003 
computerized tomography (CT) scan, an addendum to the examination 
was added to the record showing that the veteran had a disc bulge 
at the L4-L5 level of his lumbar spine with prominence to the 
right causing neuroforaminal stenosis.  The examiner opined that 
it was impossible to say whether a fall nearly thirty years prior 
caused the current disc bulge because there were no prior clinical 
tests of record which would have shown such a disability.  The 
examiner further opined that the only thing that could be 
attributed to the fall in 1974 was lower back pain, and stated 
that an attempt to relate the veteran's current condition with the 
fall nearly thirty years before would be pure speculation.

Given the evidence as outlined above, the Board finds that there 
is no question that the veteran injured his back during service 
and that he currently has a disc bulge at the L4-L5 level of his 
lumbar spine with prominence to the right causing neuroforaminal 
stenosis.  There is, however, no medical evidence linking the 
veteran's current back disability to his inservice injury.  The 
veteran's statements, standing on their own, are not sufficient to 
establish a relationship between the inservice injury and the 
current disability because he is not deemed competent to offer a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, the medical evidence does not show 
continuity of symptomatology as the veteran's low back pain is not 
mentioned in service medical records dated after 1974, he was not 
found to have a chronic back disability upon discharge from the 
service, and low back pain is first mentioned in post-service 
medical records ten years subsequent to discharge from service 
when hospitalized for treatment of a different disability.  
Additionally, the veteran related to a VA medical examiner in 
August 1993 that he had been involved in a motor vehicle accident 
following service and that his low back symptoms had increased as 
a result of that accident.  The Board recognizes that the veteran 
complained of low back pain both during service and subsequent 
thereto, but the medical evidence of record does not show that 
there is a current disability related to the veteran's active 
service.  It is important to point out that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).  Thus, service connection for the residuals of a back 
injury must be and is denied.

II.  VCAA

The Board notes that it has given consideration to the provisions 
of the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  It 
also redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA, the 
implementing regulations, the Federal Circuit's decisions in 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), 
which invalidated portions of the implementing regulations, the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 
117 Stat. 2651 (Dec. 2003), and the Court's recent decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), 
which addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the veteran 
as to whose responsibility it is to obtain the needed information.  
The Court in Pelegrini also emphasized VA's need to advise a 
claimant that he should submit any and all evidence pertaining to 
his claim.  The veteran was informed of the requirements of the 
VCAA specifically and in detail in a letter dated in March 2001 
and again in a request for additional evidence in November 2002.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. Section 
5103 in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  Additionally, the Board finds that 
there is no indication that a review of the claim on appeal at 
this time will result in any prejudice to the veteran because the 
veteran has clearly been advised of the elements necessary to 
substantiate his claim and it does not appear that being advised 
that he should submit anything whatsoever pertaining to his claim 
would change his position.  The veteran specifically notified VA 
in April 2001 that he did not have any additional evidence to 
submit and did not respond to VA's request for additional evidence 
in November 2002.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled American Veterans 
v. Secretary of Veterans Affairs and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, supra., that a veteran is 
entitled to one year to respond to VA's notice of rights and 
responsibilities under the VCAA.  As such, the veteran had one 
year from March 2001 in which to respond before VA could proceed 
under the judicial precedent.  Because this time limit expired in 
March 2002, the Board finds that the appropriate notice time 
limits have passed and this requirement of the VCAA has also been 
met.  The Board also notes that the Veterans Benefits Act of 2003 
amended Section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 also 
provides that nothing in the section should be construed to 
require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on November 
9, 2000.  Consequently, there is no problem with the notice given 
to the veteran in this case. 

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate his or 
her claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the Board 
finds that VA has complied with the VCAA's duty to assist by 
aiding the veteran in obtaining medical evidence, affording him 
physical examinations, and requesting a medical opinion as to the 
etiology of any currently diagnosed back disability.  It appears 
that all known and available medical records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of the veteran's claim.  The 
veteran testified before an RO hearing officer in April 1996 and 
has participated in the development of his claim on appeal.  Thus, 
the Board finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the applicable 
implementing regulations.  


ORDER

Service connection for the residuals of a back injury is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



